Citation Nr: 1811607	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in April 2014 and in June 2016. 

In February 2014, the Veteran presented testimony before the undersigned Veterans Law Judge in a Travel Board hearing.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is required to ensure VA has satisfied its duty to assist the Veteran.  A Board or Court remand confers on the Veteran the right to compliance with the remand orders, as a matter of law. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claims that he has a psychiatric disorder based on several stressors:  
1) as a result of a shooting incident while he was stationed in Japan as part of the 17th Transportation battalion (17th Trans Bn), wherein Japanese locals rioted; 2) the death of a soldier in Korea who had been butchered by local Koreans; and 3) civilian deaths in Korea.  See January 2016 VA examination report; February 2014 Board hearing.

As noted in the June 2016 remand, a January 2016 VA examiner indicated that the Veteran's stressor allegations, including the riots and the civilian deaths, were sufficient to support the diagnosis of PTSD.  The examiner also diagnosed depression.  The examiner did not provide an etiological opinion regarding depression.  Anxiety had also been diagnosed and no etiological opinion has been provided.  In May 2017, a VA examiner opined that, because none of the Veteran's stressors have been confirmed, she was unable to opine that any of his diagnosed psychiatric disorders are related to his military service.  

The underlying issue, therefore, is whether any of the Veteran's reported stressors may be conceded.  The Board is satisfied with the development completed regarding the Veteran's claimed stressor while he was stationed in Japan as part of the 17th Transportation battalion (17th Trans Bn) regarding a shooting incident after which Japanese locals rioted.  Numerous findings are of record documenting that it was unable to be conceded that the Veteran was at the base in Japan at the time of the shooting and also that there were riots in response to this shooting.  

However, the Board is unable to find that adequate development has been carried out regarding the Veteran's reported stressor while he served in Korea.  Specifically, and as requested by the Board in June 2016, all necessary steps were to be taken in order to verify the death of an American soldier while the Veteran served in his Korean tour, in pertinent part.  There is no evidence to suggest that this was investigated, although it appears that the Veteran's unit may have been located at Camp Casey in South Korea.  An April 2017 JSRRC Memorandum only makes findings pertaining to the Veteran's service in Camp Schimmelpenning, Japan.  Absent compliance with the June 2016 Board remand, remand is yet again necessary prior to the adjudication of this claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps to verify the death of an American soldier during the Veteran's Korean tour, to include researching outside sources or camp records from where the Veteran served in Korea.  These stressors are described in detail in a June 2011 statement from the Veteran and in a January 2016 VA psychiatric examination report.  

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




